                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JAMES DERRICK ROBERTSON,                       )
                                                )
           Petitioner,                          )
                                                )
 vs.                                            )   CIVIL ACTION 18-0539-CG-MU
                                                )   CRIMINAL NO. 17-00127-CG
 UNITED STATES OF AMERICA,                      )
                                                )
           Respondent.                          )

                                           ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and no objections having been filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. For the reasons set forth in the Report

and Recommendation, Petitioner’s motion to vacate is GRANTED with respect to

filing an appeal out-of-time. All other claims pending in Defendant’s motion to

vacate are DISMISSED without prejudice.

       In compliance with United States v. Phillips, 225 F.3d 1198, 1201 (11th Cir.

2000), the criminal judgment entered on December 29, 2017 (Doc. 78) is

VACATED. Judgment shall be re-entered by separate order in the criminal case

for the sole purpose of allowing Petitioner to pursue his otherwise untimely appeal.1

Petitioner is advised that he must file any notice of appeal from the re-entered



       1
        No re-sentencing hearing is required, United States v. Parrish, 427 F.3d 1345, 1348 (11th
Cir. 2005), and none will be held.
judgment within the fourteen-day period provided by Federal Rule of Appellate

Procedure 4(b)(1)(A)(i). Petitioner is also advised that he has the right to appeal

and that, if he cannot afford a lawyer, upon motion, one will be appointed for him.2

       DONE and ORDERED this 22nd day of May, 2019.

                                      /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE




       2
        The petitioner’s “successful motion to file an out-of-time notice of appeal is not to be
counted as a first petition for the purposes of subsequent collateral proceedings.” McIver v.
United States, 307 F.3d 1327, 1329 (11th Cir. 2002).
